Citation Nr: 1538613	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis (lumbar spine disability).


REPRESENTATION

Appellant represented by:  New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served in the Air Force from June 1997 to October 1997, from October 2001 to April 2002.  The Veteran also served in the Army from January 2009 to February 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spondylosis, rated 20 percent, effective February 9, 2010.  This matter was previously before the Board in November 2014, when it was remanded for additional development.

In a December 2013 rating decision, the RO granted service connection for mild paresthesia of both lower extremities as neurological manifestations of the service-connected back disability, separately rated 10 percent, each, effective October 4, 2011.  In an April 2015 rating decision, the RO continued a 10 percent rating for the left lower extremity paraesthesia.  The RO also proposed to decrease the rating for right lower extremity paraesthesia to 0 percent.  The Veteran has not expressed disagreement with these determinations, and those ratings are not before the Board.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not manifested forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  For the entire initial rating period on appeal, the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS) and has not manifested incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 20 percent for lumbar spondylosis have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The Veteran received notice of the evidence needed to substantiate his service connection claim in April 2010.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.  Additionally, the Veteran was provided VA examinations in June 2010, July 2013, October 2013, and an addendum opinion was obtained in January 2015 to address her claim for a higher rating for the lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, when reviewed together, the VA examinations and addendum opinion obtained in this case are adequate as they contained a description of the history of the disability at issue; included diagnostic and objective testing; and documented and considered the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.

Initial Rating Analysis

In June 2010, the RO granted service connection for lumbar spondylosis and assigned a 20 percent evaluation for the Veteran's lumbar back disability.  The Veteran maintains that a higher rating is warranted. 

The Veteran's lumbar spine disability has been rated by analogy under Diagnostic Code 5237 for lumbar strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

The evidence includes a June 2010 VA spine examination where the Veteran reported back pain, but denied flare-ups.  The examiner diagnosed mild lumbar spondylosis and findings included spasm, tenderness, and pain on motion.  Range of motion testing revealed forward flexion to 60 degrees.  Pain was noted with motion, as well as with repetition; however, there was no additional limitation after three repetitions of range of motion.  There was also no ankylosis of the thoracolumbar spine. 

In a July 2013 VA examination (in Virtual VA), the Veteran denied flare-ups, but did state that she had pain that radiated to her lower extremities.  Range of motion testing revealed normal flexion to 90 degrees with no objective evidence of pain.  Range of motion was unchanged after repetitive-use testing.  

The Veteran was afforded another VA examination in October 2013.  The examiner noted the Veteran's report of flare-ups and subjective complaints regarding constant pain at a level of 5-6 out of 10, inability to stand or sit for more than 30 minutes, inability to walk more than 1.5 miles, and weekly exacerbations causing severe pain lasting several days and requiring activity reduction.  However, the examiner recorded normal range of motion on physical examination, and provided no discussion as to the extent of additional functional impairment (such as additional degrees of limitation of motion) over time in terms of the reported flare-ups and subjective complaints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds the October 2013 examination report to lack probative value.

In a January 2015 addendum opinion, the examiner stated that the Veteran's entire record had been reviewed in conjunction with the examination.  The examiner then noted that, during the October 2013 evaluation, the Veteran reported that her pain did at times become severe (flare).  She then described the circumstances of these
flare-ups as occurring weekly.  She stated that walks of approximately one mile caused the pain to get severe and lasted days.  During these flare-ups, the Veteran reported taking 800 mg of ibuprofen and reduced her level of activity, which was noted to provide relief.  The examiner noted that the Veteran was unable to quantify the reduced range of motion during her flare-ups.  As such, the examiner stated that he too was not able to quantify the reduced range of motion during flare-ups.  It was further noted that the Veteran's subjective complaints seemed in excess of the  objective findings; however, the examiner stated that further review of the claims file or further examinations would not likely alter this, especially since the last examination findings were generally consistent with prior examinations.  Additionally, the examiner stated that the recorded comments regarding the Veteran's work limitations were based exclusively on the Veteran's report.

VA treatment records were also obtained, reviewed, and considered.  These records show that the Veteran was seen on a regular basis for her low back condition and document continuing complaints of pain.  However, these records do not contain the specific information needed for evaluation of the Veteran's lumbar spine disability. Specifically, they do not contain range of motion testing and do not show the presence of ankylosis of the thoracolumbar spine.

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the entire rating period on appeal.  Specifically, the Board finds that the evidence of record has not demonstrated forward flexion of the lumbar spine to 30 degrees or less.  In the July 2013 and October 2013 VA examination, forward flexion was to 90 degrees.  In the June 2010 VA examination, forward flexion was limited to 60 degrees.  Further, there are no objective findings of ankylosis of the thoracolumbar spine and the Veteran's reports of limitation of motion and function do not reflect reports of ankylosis of the thoracolumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the lumbar spine disability for the entire initial rating period have not been met.

The Board has also considered the Veteran's reported impairment of function, such as limited ability to walk long distances, standing for prolonged periods of time, increased pain during flare-ups, and decreased range of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.  As noted above, the Veteran was unable to quantify the
reduced range of motion during her flare-ups.  Further, the VA examinations show that range of motion remained unchanged after repetitive use.  As such, a higher rating based on pain and functional loss is not warranted.

Next, the Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 5243 for IVDS.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of the regulation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In the June 2010 VA examination, the examiner noted that there were no incapacitating episodes of spine disease.  In the July 2013 and October 2013 VA examinations, the examiners stated that the Veteran did not have IVDS.  As the Veteran has not been found to have IVDS or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.   

The Board has also considered his statements that her disability is worse than the currently assigned 20 percent evaluation.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the June 2010, July 2013, October 2013, and January 2015 VA examination reports) directly address the criteria under which this disability is evaluated. 

Moreover, as the examiners had the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the VA examinations greater probative value. 

As such, the Board finds the medical evidence of record, is more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

For these reasons, the Board finds that for the entire initial rating period on appeal, the weight of the evidence is against a finding of an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

As noted above, the Veteran was granted service connection for mild paresthesia of both lower extremities as neurological manifestations of the service-connected back disability, separately rated 10 percent, each, effective October 4, 2011.  In an April 2015 rating decision, the RO continued a 10 percent rating for the left lower extremity paraesthesia.  The RO also proposed to decrease the rating for right lower extremity paraesthesia to 0 percent.  The Veteran has not expressed disagreement with these determinations, and those ratings are not before the Board.

Extraschedular Considerations

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5237), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria. 

In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by pain and limitation of motion of the lumbar spine to, at worst, to 60 degrees of forward flexion with no evidence of ankylosis of the thoracolumbar spine.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (walking, standing, bending, exercising) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for Temporary Disability Individual Unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record. In the June 2010 VA examination report, the Veteran reported being employed full-time as a production control worker.  Further, although the Veteran has reported some difficulty at work with prolonged standing and sitting, she has not been shown to be unable to obtain or sustain gainful employment as a result of her service-connected disabilities.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted.


ORDER

An initial rating in excess of 20 percent for lumbar spondylosis is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


